DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/709,715 filed on 12/10/2019 is presented for examination by the examiner. Claims 1-20 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority as a CON of Non Provisional Application 15/190,572 filed on 6/23/2016 now Patent 10,515,079 B2.
Drawings
The applicant's drawings filed on 12/10/2019 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statement dated 2/12/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 10 which is method claim, examiner notes that the claimed computing device is physical hardware device included processors and memories as 

With respect to claim 17 which is system claim, examiner notes that the claimed memory device and computing device are physical hardware devices included processors and memories as taken in view of ¶ 62, and Figure 1 in the instant disclosure. Therefore, the system of claims 17-20 is statutory under 35 U.S.C. § 101.

Specification Objection
The application is objected to because the following informalities:
The content of Cross-References to Related Applications in the instant specification does NOT include the US Patent Number of the US Non-Provisional Application Number 15/190,572. See 37 CFR 1.78 and MPEP § 201.11.
Appropriate correction is respectfully required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Initially, it should be noted that the present application and US Patent number 10,515,079 B2 have the same inventive entities. The inventor and/or assignee for the US Patent and the present application are Ravishankar Chamarajnagar as the inventor and AirWatch LLC as the assignee.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed. Evidence of concealment of the best mode is based upon “establishing a context metric key based on a set of context parameters of the data received from a plurality of devices over time and establishing a metric range for the context metric key during a training phrase” (i.e., see ¶¶ 13 and 14); and “determines whether the metric data values in the set of data associated with a given certain context metric key fall either within or outside the metric range of the context metric key. If they fall outside the metric range for longer than the anomaly window, the computing device can raise an anomaly alarm” (i.e., see ¶ 15).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claim 17, the claim recites “establish a context metric key based on a set of context parameters of the data” which renders the claim indefinite. The claim provides no guidance as to where and when the “data” is to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalan et al. (US No. 2010/0027432 A1).

As per claim 1, Gopalan et al. discloses A non-transitory computer-readable medium embodying program code for data anomaly detection, the program code, when executed by at least one computing device, being configured to cause the at least one computing device to at least:
receive data from a plurality of devices over time; as (see e.g., ¶¶ 0063 and 0064).
establish a context metric key based on a set of context parameters of the data; as (see e.g., ¶ 0065).
establish a metric range for the context metric key; as (see e.g., ¶ 0069)
set a window for evaluation of the data across the context metric key; as (see e.g., ¶¶ 0065 and 0066).
examine the data with reference to the context metric key and the window, as (see e.g., ¶¶ 0068 – 0073; and Fig. 4).

As per claim 2, Gopalan et al. discloses The non-transitory computer-readable medium according to claim 1, wherein: the window for evaluation of the data comprises an anomaly window; as (see e.g., Figs. 5 and 6) and the program code is further configured to cause the at least one computing device to at least: determine that a plurality of metric data values in the data fall outside the metric range of the context metric key for a period of time greater than the anomaly window; and raise an alert, as (see e.g., ¶¶ 0075 and 0076; and Figs. 5 and 6).

As per claim 3, Gopalan et al. discloses The non-transitory computer-readable medium according to claim 1, wherein: the window for evaluation of the data comprises a tuning window; as (see e.g., Figs. 5 and 6) and the program code is further configured to cause the at least one computing device to at least: determine that a plurality of metric data values in the data fall outside the metric range of the context metric key for a period of time greater than the tuning window; as (see e.g., ¶¶ 0075 and 0076; and Figs. 5 and 6) and update at least one boundary of the metric range for the context metric key, as (see e.g., ¶ 0073; and Fig. 4).

As per claim 4, Gopalan et al. discloses The non-transitory computer-readable medium according to claim 1, wherein the program code is further configured to cause the at least one computing device to at least determine a high boundary and a low boundary of the metric range for the context metric key, as (see e.g., ¶¶ 0069, 0075, 0137 and 0139).

As per claim 5, Gopalan et al. discloses The non-transitory computer-readable medium according to claim 1, wherein the data is organized into a plurality of data tuples, and individual ones of the plurality of data tuples comprise at least one context data element and at least one metric data element, as (see e.g., ¶¶ 0126 – 0137; and Figs. 16-18).

As per claim 6, Gopalan et al. discloses The non-transitory computer-readable medium according to claim 5, wherein the at least one context data element is associated with at least one of a location the data was received from, a time of day the data was received, or a type of device the data was received from, as (see e.g., ¶¶ 0126 – 0137; and Figs. 16-18).

claim 8, Gopalan et al. as modified discloses The non-transitory computer-readable medium according to claim 5, the program code is further configured to cause the at least one computing device to at least establish the metric range for the context metric key based on the at least one metric data element, as (see e.g., ¶¶ 0126 – 0137; and Figs. 16-18).

As per claim 9, Gopalan et al. discloses The non-transitory computer-readable medium according to claim 1, wherein the program code is further configured to cause the at least one computing device to at least conduct a training phase over a period of time based on the data, as (see e.g., ¶¶ 0069, 0075, 0137 and 0139).

As per claims 10 and 17, the claims are rejected under the same premise as claim 1.

As per claims 11 and 18, the claims are rejected under the same premise as claim 2.

As per claims 12 and 19, the claims are rejected under the same premise as claim 3.

As per claims 13 and 20, the claims are rejected under the same premise as claim 4.

As per claim 14, the claim is rejected under the same premise as claim 5.

As per claim 15, the claim is rejected under the same premise as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al., and further in view of Raz et al. (US No. 2007/0005404 A1).

As per claim 7, Raz et al. discloses The non-transitory computer-readable medium according to claim 5, wherein, to establish the context metric key, the program code is further configured to cause the at least one computing device to: determine at least one context parameter symbol based on the at least one context data element; and establish the context metric key based on the at least one context parameter symbol, which is not explicitly disclosed by Gopalan et al., as (Raz et al., see e.g., ¶¶ 0069, 0070, 0107 and 0112; and Fig. 11).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings of Raz et al. into the Gopalan et al. because it collects data from sensing devices and processes the data to calculate one or more parameters indicative of a set of driving event symbols.

As per claim 16, the claim is rejected under the same premise as claim 7.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/19/2021